Citation Nr: 1030084	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  04-20 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a compensable disability rating for service-
connected degenerative spondylosis of the lumbar spine with 
spondylolisthesis of L4-L5 and mild dextroscoliosis with history 
of lumbar strain prior to June 28, 2007 and entitlement to a 
disability rating in excess of 10 percent after June 28, 2007.  

2.  Entitlement to a disability rating in excess of 10 percent 
for service-connected bilateral pes planus.  

3.  Entitlement to a disability rating in excess of 10 percent 
for service-connected blistering dermatitis.  

4.  Entitlement to service connection for arthritis of the neck.  

5.  Entitlement to service connection for a bilateral hand 
disorder.  

6.  Entitlement to service connection for depression.  

7.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1980 to December 1990.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

The record reveals that the Veteran's claim for an increased 
disability rating for degenerative spondylosis of the lumbar 
spine with spondylolisthesis of L4-L5 and mild dextroscoliosis 
with history of lumbar strain was readjudicated by a May 2009 
rating decision wherein the RO increased the disability rating 
from noncompensable to 10 percent disabling, effective June 28, 
2007.  However, as the increase did not constitute a full grant 
of the benefits sought, the Veteran's claim for a higher 
disability rating remains in appellate status for both the period 
before and after June 28, 2007.  See AB v. Brown, 6 Vet. App. 35, 
38-39 (1993).

The Board observes that the RO originally characterized the 
Veteran's claim of entitlement to service connection for a 
bilateral hand disorder as entitlement to service connection for 
arthritis of the hands.  However, in light of the Veteran's 
statements regarding his hand injury during service and the 
medical evidence submitted in support of his claim, the Board 
finds that the Veteran's claim is more appropriately 
characterized as entitlement to service connection for a 
bilateral hand disorder.  

A hearing was held on February 8, 2010, in Montgomery, Alabama, 
before the undersigned who is rendering the determination in this 
case.  A transcript of the hearing is in the claims file.  After 
the hearing, the appellant submitted additional evidence to the 
Board, along with a written waiver of initial RO review of this 
evidence.  See 38 C.F.R. § 20.1304 (2009).

The issues of entitlement to a compensable disability rating for 
service-connected degenerative spondylosis of the lumbar spine 
with spondylolisthesis of L4-L5 and mild dextroscoliosis with 
history of lumbar strain prior to June 28, 2007 and entitlement 
to a disability rating in excess of 10 percent after June 28, 
2007, entitlement to a disability rating in excess of 10 percent 
for blistering dermatitis,  entitlement to service connection for 
a bilateral hand disorder, and entitlement to service connection 
for depression are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  The evidence shows that the Veteran's bilateral pes planus 
has resulted in severe pain, accentuated pain on manipulation and 
use, swelling on use, and characteristic callosities.

3.  There is no evidence of any complaints or notations related 
to the neck in the service treatment records and the evidence 
does not indicate that any neck disability is causally related to 
active service or any incident therein.  


CONCLUSIONS OF LAW

1.  In resolving the benefit of the doubt in favor of the 
Veteran, the criteria for a 30 percent disability rating for 
service-connected bilateral pes planus have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5276 
(2009).

2.  Arthritis of the neck was not incurred in or aggravated by 
active military service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303, 
3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) inform 
the claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that pertains 
to the claim.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); 
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective May 
30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request the 
Veteran to provide any evidence in the Veteran's possession that 
pertains to the claim.  

The notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Veteran was sent letters 
in March 2003 and September 2003, which notified him that to 
substantiate a claim for increased compensation, the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The 
letters also provided examples of the types of medical and lay 
evidence that the Veteran may submit (or ask the VA to obtain) 
that are relevant to establishing his or her entitlement to 
increased compensation.  Specifically, he was informed of the 
types of evidence that might show such a worsening, including 
statements from a doctor containing the physical and clinical 
findings; results of laboratory tests or x-rays; the dates of 
examinations and tests; and statements from other individuals who 
were able to describe from their knowledge and personal 
observations in what manner the disability had become worse.  A 
separate September 2008 notification letter explained to the 
Veteran that should an increase in disability be found, a 
disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the disorder for which disability 
compensation is being sought, their severity and duration.  The 
Veteran was also notified as to the assignment of effective 
dates.  The Board notes that the September 2003 and September 
2008 letters were not provided before the initial adjudication of 
the claim in June 2003.  However, the Veteran's claim was 
readjudicated by the May 2004 statement of the case and the May 
2009 supplemental statement of the case and therefore any defect 
in the timing of the notice of this information was harmless.  
Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured 
failure to afford statutory notice to claimant prior to initial 
rating decision by issuing notification letter after decision and 
readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).

Furthermore, with respect to the other claim on appeal, the 
notification requirements have been met.  The March 2003 and 
September 2003 letters informed the Veteran about the information 
and evidence that is necessary to substantiate his claim for 
entitlement to service connection for arthritis of the neck.  

The RO also notified the Veteran about the information and 
evidence that VA will seek to provide.  The March 2003 and 
September 2003 letters indicated that reasonable efforts would be 
made to help him obtain evidence necessary to support his claim 
including that VA would request any pertinent records held by 
Federal agencies, such as military records, and VA medical 
records.  The Veteran was also informed that a medical 
examination would be provided or that a medical opinion would be 
obtained if it was determined that such evidence was necessary to 
make a decision on his claim.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  The letters notified 
the Veteran that he must provide enough information about his 
records so that they could be requested from the agency or person 
that has them.  It was also requested that he complete and return 
the enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, if 
there were any private medical records that he would like VA to 
obtain on his behalf.  In addition, the letters informed him that 
it was his responsibility to ensure that VA receives all 
requested records that are not in the possession of a Federal 
department or agency.

Further, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim. Those five elements include (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of disability; 
and (5) effective date of the disability.  The Court held that 
upon receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

The Veteran was provided with notice of the type of evidence 
necessary to establish a disability rating and effective date.  
However, the Veteran was not notified as to these elements with 
respect to his claim for service connection.  Nonetheless, the 
Veteran's claim is being denied and, consequently, no disability 
rating or effective date will be assigned.  Therefore, the 
Veteran is not prejudiced by a decision at this time.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment records, 
Social Security Administration (SSA) records, and all identified 
and available VA and private treatment records are in the claims 
file and were reviewed by both the RO and the Board in connection 
with the Veteran's claims.  The Board notes that the RO requested 
records from Dr. H.  In an April 2003 reply, Dr. H.'s office 
stated that there was no record of the Veteran.  However, in a 
September 2003 letter, Dr. H. noted that they sent copies of 
records and if they were still unable to find the records, to 
please contact.  Dr. H.'s records have been associated with the 
record and, therefore, any further request for records is not 
required.  In addition, the Veteran identified receiving medical 
treatment from Dr. S.  The record includes treatment records from 
Dr. S. dated in 2000.  The Board notes that Dr. S.'s office was 
contacted again by the RO regarding treatment in 2002; however, 
Dr. S responded that the Veteran was only treated in 2000 and 
2001.  Although the claims file does not contain records dated in 
2001, Dr. S.'s records were sent to the RO and the Veteran has 
not alleged that any evidence is missing.  Specifically, in an 
October 2008 statement, the Veteran explained that he had no 
other information or evidence to submit.  Therefore, any further 
attempt to request records is not necessary.  In addition to 
obtaining all relevant medical records, VA afforded the Veteran 
VA examinations with respect to his claim for a higher disability 
rating for bilateral pes planus in December 2002 and June 2007.  
To that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that the VA examinations obtained in 
this case are adequate.  

Although the Veteran's claims file was not reviewed during the 
June 2007 VA examination, the manifestations of the Veteran's 
disability were described fully and the report included the 
sufficient information in order to evaluate the Veteran's 
disability according to the pertinent rating criteria.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative 
value of a medical opinion comes from when it is the factually 
accurate, fully articulated, and sound reasoning for the 
conclusion, not the mere fact that the claims file was reviewed).  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the Veteran's claim for a higher disability rating for bilateral 
pes planus has been met.  38 C.F.R. § 3.159(c) (4).  

The Board notes that the Veteran was not afforded a VA 
examination with respect to his claim for service connection for 
arthritis of the neck.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  A medical examination or medical opinion is necessary 
if the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, but as 
follows: (1) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent symptoms 
of disability; (2) establishes that the Veteran suffered an 
event, injury, or disease in service, or has a disease or 
symptoms of a disease subject to a VA presumption manifesting 
during an applicable presumptive period, provided the claimant 
has qualifying service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability.  Id.  In this case, the service treatment 
records are completely absent for any mention of neck problems or 
complaints and there is no medical evidence relating a neck 
disability to active service.  Although the Veteran testified 
that he had neck injuries during active service while lifting 
weights, no supporting evidence establishing a specific injury in 
service was provided and there is no probative evidence of 
symptoms related to a neck injury having continued since active 
service.  Therefore, a remand for a VA examination is not 
necessary.  For these reasons, the Board finds that VA has 
fulfilled the duty to assist the Veteran in this case.

The Board concludes the Veteran was provided the opportunity to 
meaningfully participate in the adjudication of his claims and 
did in fact participate.  Washington v. Nicolson, 21 Vet. App. 
191 (2007).  Hence, there is no error or issue that precludes the 
Board from addressing the merits of this appeal.


I.	Increased Disability Rating

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The rating schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  The United States Court of Appeals for Veterans 
Claims (Court or CAVC) has also held that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's bilateral pes planus is currently evaluated as 10 
percent disabling under Diagnostic Code 5276.  A 10 percent 
rating is appropriate for moderate acquired bilateral pes planus 
characterized by weight-bearing line over, or medial to, the 
great toe; inward bowing of the tendo-achilles; and pain on 
manipulation and use of the feet.  A 30 percent rating is 
warranted for severe acquired bilateral flatfoot, with objective 
evidence of marked deformity (pronation, abduction, etc.), pain 
on manipulation and use accentuated, indication of swelling on 
use, and characteristic callosities.  A 50 percent rating is 
assigned for pronounced, acquired flatfoot with marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo-achilles on 
manipulation that is not improved by orthopedic shoes or 
appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

The Veteran was afforded a VA examination in June 2003.  The 
Veteran reported that his pain was constant and worse with 
prolonged walking and prolonged standing.  Range of motion of the 
ankles showed tenderness, swelling trace bilaterally, pain with 
active and passive movement.  There was callus formation, lateral 
aspect of both great toes and there was a mild loss of strength.  
He was unable to tandem walk and unable to balance on his heels 
or toes due to pain in his feet and knees.  The diagnosis was 
listed as bilateral pes planus with hallux valgus deformities 
with mild to moderate functional loss due to pain.  

The Veteran was afforded a VA examination in June 2007.  The 
Veteran complained of bilateral foot pains, described as constant 
throbbing with flare-up episodes.  On physical examination, there 
was evidence of painful motion, instability, weakness, and 
abnormal weight bearing.  The report noted that the Veteran had 
bilateral pes planus of feet and bilateral hallux valgus of feet.  
In a September 2007 VA treatment record, the Veteran complained 
that his feet would swell up.  
An October 2009 VA treatment record shows that the Veteran had 
severe pes planus and was tender around the ankles arch, heels, 
and forefoot plantar surface.  The Veteran had a waddling, 
antalgic gait with obvious pes planus and medial shoe wear.  He 
was unable to rise and walk on heels and toes for more than a 
fraction of a second with loss of balance.  The assessment was 
listed as severe pes planus.  

In light of the above, the Board finds that the Veteran's 
bilateral pes planus closely approximates the criteria for a 30 
percent disability rating.  The medical evidence indicates that 
the Veteran has accentuated pain on manipulation and use and that 
the Veteran's feet experience swelling on use.  See Diagnostic 
Code 5276.  The VA treatment records consistently document the 
Veteran's complaints of severe pain and the Veteran reported 
during his June 2007 VA examination that he could not walk more 
than 1/4 mile before he experiences pain.  The June 2007 VA 
examination report also noted that the Veteran had painful 
manipulation and tenderness over the feet and demonstrated an 
antalgic gait.  The September 2007 VA treatment record also noted 
that the Veteran experienced pain and swelling of the feet, 
indicating that the Veteran experiences swelling on use.  
Furthermore, the records show that the Veteran has characteristic 
callosities and a deformity of the feet- hallux valgus.  See June 
2007 VA examination report.  While the evidence does not indicate 
whether the Veteran has pronation or abduction, the Board finds 
that the Veteran's overall symptomatology most closely 
approximates that for a 30 percent disability evaluation and can 
be characterized as "severe."  Indeed, the October 2009 VA 
treatment record included an assessment of severe bilateral pes 
planus.  Under Diagnostic Code 5276, severe bilateral pes planus 
is rated as 30 percent disabling, whereas moderate pes planus 
(regardless of whether bilateral or unilateral) is rated as 10 
percent disabling.  Therefore, the Board will resolve all 
reasonable doubt in the Veteran's favor and assign the higher 30 
percent disability rating.  38 C.F.R. §§ 4.3, 4.7.  

The Veteran is not, however, entitled to the higher 50 percent 
disability rating under Diagnostic Code 5276 for bilateral pes 
planus.  There is no evidence of significant pronation, marked 
inward displacement and severe spasm of the tendo Achillis on 
manipulation.  Although the Veteran has reported tenderness of 
the feet, his currently assigned 30 percent disability rating 
contemplates that the Veteran has pain on manipulation and, 
therefore, takes into account the Veteran's reports of pain and 
tenderness.

In reaching this decision, the potential application of various 
provisions of Title 38 Code of Federal Regulations have been 
considered, whether or not they were raised by the Veteran.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, 
the Board has considered the provisions of 38 C.F.R. § 
3.321(b)(1).  In Thun v. Peake, 22 Vet. App. 111, 115 (2008), the 
Court held that the determination of whether a Veteran is 
entitled to an extra-schedular rating under 38 C.F.R. § 3.321(b) 
is a three-step inquiry, beginning with a threshold finding that 
the evidence before VA "presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate."  In other words, 
the Board must compare the level of severity and symptomatology 
of the Veteran's disability with the established criteria found 
in the rating schedule for that disability; if the criteria 
reasonably describe the Veteran's disability level and 
symptomatology, then his disability picture is contemplated by 
the rating schedule. Id.

The Board notes that there is no evidence of record that the 
Veteran's bilateral pes planus warrants a rating higher than 30 
percent on an extraschedular basis.  38 C.F.R. § 3.321(b) (2009).  
With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the Veteran's service-
connected bilateral pes planus is inadequate.  A comparison 
between the level of severity and symptomatology of the Veteran's 
symptoms with the established criteria found in the rating 
schedule for foot disorders shows that the rating criteria 
reasonably describe ratings for foot disorders, but the Veteran 
simply does not exhibit those symptoms.  The evidence also does 
not reflect that the Veteran's bilateral pes planus has 
necessitated any frequent periods of hospitalization or caused 
marked interference with employment.  The Board acknowledges that 
the Veteran is currently unemployed which he has attributed to 
several disabilities.  However, there is nothing in the record to 
indicate that the service-connected disability on appeal causes 
impairment with employment over and above that which is 
contemplated in the assigned schedular rating.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired).  Therefore, the Board finds that the requirements for 
an extraschedular evaluation for the Veteran's service-connected 
bilateral pes planus under the provisions of 38 C.F.R. 
§ 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, 
supra.

II.	Service Connection

In general, service connection may be granted for disease or 
injury incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  Notwithstanding the above, 
service connection may be granted for disability shown after 
service, when all of the evidence, including that pertinent to 
service, shows that it was incurred in or aggravated by service.  
38 C.F.R. § 3.303(a) (2009).

In order to establish service connection for a claimed disorder, 
there must be 
(1) medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In this case, the Veteran contends that he strained his neck when 
working with weights in the weight room during service.  He 
stated that he has experienced problems with his neck since 
separation from active service.  

Initially, the Board recognizes that it is unclear as to whether 
the Veteran has a current disability.  The private treatment 
records reveal various diagnoses of polyarthritis with respect to 
the Veteran's neck, hands, and feet.  However, it does not appear 
that there is any accompanying X-ray evidence to demonstrate that 
the Veteran has arthritis of the neck or cervical spine as a 
result of trauma.  It is significant to note that the medical 
evidence of record includes diagnoses of possible rheumatoid 
arthritis and polyarthritis associated with nonservice-connected 
sarcoidosis.  

Turning to the service treatment records, there is no evidence or 
documentation with respect to a neck or cervical spine injury.  
The April 1990 examination report shows that the Veteran's spine 
was clinically evaluated as normal and the report did not show 
any complaints or notations related to the Veteran's neck or 
cervical spine.  

In addition, there is no evidence of any medical treatment or 
complaints related to the Veteran's neck until 2000, 
approximately 10 years after the Veteran's separation from 
service.  The Board finds this gap in time significant and it 
weighs against the existence of a link between his current 
disability and his time in service.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an aggravation 
context, that the Board may consider a prolonged period without 
medical complaint when deciding a claim).

In addition to the lack of evidence showing that a neck 
disability manifested during service or within close proximity 
thereto, the medical evidence of record does not link the 
Veteran's current disability to the Veteran's military service.  
The Board recognizes the Veteran's statements that his current 
disability is related to active service.  Lay assertions may 
serve to support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of disability 
or symptoms of disability subject to lay observation.  38 
U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 
3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
However, in this case, the Veteran is not providing statements 
related to a simple diagnosis or symptomatology, but is instead 
rendering an opinion as to the etiology of his disability.  Where 
a determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  There is no indication in 
the record that the Veteran is a physician or other health care 
professional.  Therefore, as a layperson, he is not competent to 
provide evidence that requires medical knowledge because he lacks 
the requisite professional medical training, certification and 
expertise to present opinions regarding diagnosis and etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Voerth v. West, 13 Vet. App. 117, 119 (1999) (unsupported by 
medical evidence, a claimant's personal belief, no matter how 
sincere, is not probative of a nexus to service).  Consequently, 
the Veteran's statements regarding etiology do not constitute 
competent medical evidence on which the Board can make a service 
connection determination.  

The Board acknowledges that the Veteran stated that he injured 
his neck during active service and it has continued to be painful 
until the present.  See hearing transcript.  As noted above, a 
lay person is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  However, that 
same lay person is competent to provide evidence on the 
occurrence of observable symptoms during and following service.  
See Barr, 21 Vet. App. 303.  However, to establish continuity for 
a cervical spine disability, supporting medical evidence of 
continuity of symptomatology is required.  See Voerth, 13 Vet. 
App. at 120-121 (there must be medical evidence on file 
demonstrating a relationship between the Veteran's current 
disability and the claimed continuous symptomatology, unless such 
a relationship is one as to which a lay person's observation is 
competent).  There is no such evidence in this case.  The service 
treatment records are completely absent for any notation or 
documentation related to the Veteran's neck or cervical spine.  
As noted above, the Veteran's spine was clinically evaluated as 
normal upon separation from service in 1990 and no health care 
professional has linked a current neck disability to active 
service.  Therefore, any contentions by the Veteran that he 
experienced a neck disability since active service are not 
probative in light of the negative findings of a disability 
during service and the lack of objective evidence of 
symptomatology for many years after service.  See Curry v. Brown, 
7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater 
probative value than history as reported by the Veteran).  
Accordingly, service connection cannot be established by 
continuity of symptomatology.

Lastly, the Board notes that where a Veteran served continuously 
for 90 days or more during a period of war, or during peacetime 
service after December 31, 1946, and arthritis becomes manifest 
to a degree of 10 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  See 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.307, 3.309 (2009).  There is no evidence that the Veteran had a 
diagnosis of arthritis or rheumatoid arthritis within the first 
post-service year or for many years thereafter.  Therefore, 
service connection on a presumptive basis is not warranted.

In sum, while the Veteran has a current disability, there was no 
evidence of any neck disability during active service or for many 
years thereafter.  Furthermore, there is no medical evidence 
relating the Veteran's current disability to active service.  The 
Board has considered the benefit of the doubt doctrine; however, 
the preponderance of the evidence is against a grant of service 
connection for arthritis of the neck.  Thus, the benefit of the 
doubt doctrine is not applicable in the instant appeal and the 
claim is denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1991).  


ORDER

Entitlement to service connection for arthritis of the neck is 
denied.  

Entitlement to a disability rating of 30 percent, but no higher, 
for bilateral pes planus is allowed, subject to the laws and 
regulations governing the award of monetary benefits.


REMAND

With respect to the Veteran's claim of entitlement to a higher 
disability rating for degenerative spondylosis of the lumbar 
spine with spondylolisthesis of L4-L5 and mild dextroscoliosis 
with history of lumbar strain, the Board finds that a new 
examination is warranted.  The Board recognizes that the Veteran 
was last afforded a VA examination in June 2007.  However, the 
Veteran has asserted that his disability has worsened and 
requested a new VA examination.  In reviewing the claims file, 
the October 2009 VA treatment record shows that the Veteran only 
exhibited 30 degrees of flexion and 10 degrees of extension, 
which indicates that his range of motion may have worsened since 
his last examination.  A November 2009 magnetic resonance imaging 
(MRI) scan also revealed degenerative disc disease to the lumbar 
spine.  As such, the Board finds that a new VA examination is in 
order for the purpose of ascertaining the current severity and 
manifestations of the Veteran's service-connected back 
disability.  See 38 C.F.R. § 3.159 (2009); see also VAOPGCPREC 
11-95 (1995) (a new examination is appropriate when there is an 
assertion of an increase in severity since the last examination).  
See also Palczewksi v. Nicholson, 21 Vet. App. 174, 181-82 
(2007), citing Caluza v. Brown, 7 Vet. App. 498, 505- 06 (1998) 
('Where the record does not adequately reveal the current state 
of the claimant's disability...the fulfillment of the statutory 
duty to assist requires a thorough and contemporaneous medical 
examination.').  

With respect to the Veteran's claim for a higher disability 
rating for service-connected blistering dermatitis, the Board 
also finds that a new VA examination is required.  The Board 
acknowledges that the Veteran was afforded VA examinations in 
December 2002 and June 2007 to evaluate his service-connected 
disability.  However, at the most recent VA examination in June 
2007, the examiner did not provide a diagnosis of blistering 
dermatitis and instead appeared to evaluate the Veteran's 
nonservice-connected eczema.  In addition, the Veteran's 
disability was not active at the time of the VA examinations.  
The Veteran has stated that his skin disorder is most disabling 
during the summer months.  The Court has determined that VA 
medical examinations should be scheduled during active phases of 
skin disorders.  See Ardison v. Brown, 6 Vet. App. 405 (1994); 
Bowers v. Derwinski, 2 Vet. App. 675 (1992) (holding that "it is 
the frequency and duration of the outbreaks and the appearance 
and virulence of them during the outbreaks that must be 
addressed.").  In this case, the Board finds that the evidence 
is simply not sufficient to determine whether the Veteran's 
service-connected disability warrants a higher disability rating.  
See 38 C.F.R. § 4.118, Diagnostic Code 7806 (2009).  In light of 
the above, the Veteran should be afforded an examination which 
adequately addresses when the Veteran's service-connected 
blistering dermatitis is active and at its most disabling.

With respect to the Veteran's claim for a bilateral hand 
disorder, the Board finds that a VA examination must be 
completed.  VA is required to provide a medical examination or 
obtain a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  A medical 
examination or medical opinion is necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but as follows: (1) 
contains competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability; (2) 
establishes that the Veteran suffered an event, injury, or 
disease in service, or has a disease or symptoms of a disease 
subject to a VA presumption manifesting during an applicable 
presumptive period, provided the claimant has qualifying service; 
and (3) indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In his 
application for benefits, the Veteran explained that he hurt his 
left hand during active service.  The service treatment records 
confirm that the Veteran injured his left hand in August 1983.  
The Veteran reported that he jammed his left hand and had 
constant pain and could not move his thumb.  The record noted 
that the Veteran had tenderness in the metacarpophalangeal joint 
and a possible hairline fracture.  It was noted that a thumb cast 
was applied.  In the December 2002 VA examination report, the 
examiner noted that the Veteran had a ganglion cyst of the left 
hand, but did not provide an opinion as to whether the cyst or 
any other hand disorder was related to active service.  As the 
evidence indicates that the Veteran's current disability may be 
related to his in-service injury, a VA examination is necessary 
to adjudicate the claim.  

Furthermore, the Board also finds that the Veteran must be 
afforded a VA examination with respect to his claim of service 
connection for depression.  The service treatment records are 
absent for any complaints of depression; however, on the 
September 1990 report of medical history, the Veteran checked yes 
as to having experienced depression.  Furthermore, the VA 
treatment records include diagnoses of depression and it is 
unclear whether a separate chronic depressive disorder may be 
distinguished from the Veteran's service-connected posttraumatic 
stress disorder (PTSD).  With respect to the third factor of 
McLendon, the medical evidence does not reveal a nexus opinion 
relating the Veteran's current disability to active service.  
However, the Veteran has stated that he has felt depressed since 
active service.   See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  As such, the Board finds that the low threshold has been 
met and a VA examination is necessary to adjudicate the claim.

Finally, the Veteran's claims of entitlement to a disability 
rating in excess of 10 percent for degenerative spondylosis of 
the lumbar spine with spondylolisthesis of L4-L5 and mild 
dextroscoliosis with history of lumbar strain, entitlement to a 
disability rating in excess of 10 percent for blistering 
dermatitis, and entitlement to service connection for a hand 
disorder are inextricably intertwined with the TDIU claim.  In 
other words, if a higher disability rating is granted or if 
service connection is granted, this may affect the TDIU claim.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more 
issues are inextricably intertwined if one claim could have 
significant impact on the other).  Action on the Veteran's TDIU 
claim is therefore deferred.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination to ascertain the severity and 
manifestations of his service- connected 
degenerative spondylosis of the lumbar spine 
with spondylolisthesis of L4-L5 and mild 
dextroscoliosis with history of lumbar 
strain.  Any and all studies, tests, and 
evaluations deemed necessary by the examiner 
should be performed.  The examiner is 
requested to review all pertinent records 
associated with the claims file and to 
comment on the severity of the Veteran's 
service-connected disability.

The examiner should conduct range of motion 
studies and report all signs and symptoms 
necessary for an adequate rating.  The 
presence of objective evidence of pain, 
excess fatigability, incoordination, and 
weakness should also be noted, as should any 
additional disability due to these factors.  
The examiner should indicate whether there is 
evidence of ankylosis or intervertebral disc 
syndrome and the total duration of any 
incapacitating episodes over the past 12 
months.  

2.  The Veteran should be scheduled for an 
examination with a dermatologist to determine 
the nature and severity of his service-
connected blistering dermatitis.  The 
examination should include any diagnostic 
testing or evaluation deemed necessary.  
Further, if the Veteran's skin disorder is 
not at its most disabling, the examiner 
should provide opinions as to the nature of 
the Veteran's disability when active.    

3.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of any present bilateral hand 
disorder.  Any and all studies, tests, and 
evaluations deemed necessary by the examiner 
should be performed.  The examiner is 
requested to review all pertinent records 
associated with the claims file, including 
the Veteran's service treatment records.  The 
examiner should then provide an opinion as to 
whether it is at least as likely as not that 
any present bilateral hand disorder is 
causally or etiologically related to the 
Veteran's active service.

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion is 
so evenly divided that it is as medically 
sound to find in favor of a conclusion as it 
is to find against it.)

4.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of any depression that may be 
present.  Any and all studies, tests, and 
evaluations deemed necessary by the examiner 
should be performed.  The examiner is 
requested to review all pertinent records 
associated with the claims file, including 
the Veteran's service treatment records.  The 
examiner should then provide an opinion as to 
whether it is at least as likely as not that 
any depression present is causally or 
etiologically related to the Veteran's active 
service.

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion is 
so evenly divided that it is as medically 
sound to find in favor of a conclusion as it 
is to find against it.)

In providing the above opinion, the examiner 
should determine as to whether any depression 
may be clinically disassociated from or are 
part and parcel of the service-connected 
PTSD.  If the examiner concludes that it is 
not possible or feasible to make the 
differentiation, the examiner should indicate 
this and specifically explain why this cannot 
be done.

5.  After the above development has been 
completed, the RO/AMC should readjudicate the 
claims and the Veteran and his representative 
should be furnished a Supplemental Statement 
of the Case, and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
T.L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


